Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-0040)

Complainant,
v.

Corner Shoppe LLC / Stuart Cohen
d/b/a Corner Shop,

Respondent.
Docket No. C-15-841
Decision No. CR3696
Date: March 6, 2015
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Corner Shoppe LLC / Stuart Cohen d/b/a Corner Shop, at 745
South Kanawha Street, Beckley, West Virginia 25801, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Corner Shop unlawfully sold cigarettes to
minors and failed to verify, by means of photo identification containing a date of birth,
that a tobacco purchaser was 18 years of age or older, thereby violating the Federal Food,
Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seg., and its implementing regulations,
21 C.F.R. pt. 1140. CTP seeks to impose a $250 civil money penalty against Respondent
Corner Shop.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 9, 2015, CTP served the
complaint on Respondent Corner Shop by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Corner Shop has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At Respondent’s business establishment, 745 South Kanawha Street, Beckley,
West Virginia 25801, on December 30, 2013, at approximately 1:50 PM, an FDA-
commissioned inspector observed Respondent’s staff sell a package of Pall Mall
Menthol 100’s cigarettes to a person younger than 18 years of age. The inspector
also observed that Respondent’s staff failed to verify, by means of photo
identification containing the bearer’s date of birth, that the tobacco purchaser was
18 years of age or older;

e Ina warning letter issued on March 27, 2014, CTP informed Respondent of the
inspector’s observations from December 30, 2013, and that such actions violate
federal law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that if
Respondent failed to correct its violations, the FDA could impose a civil money
penalty or take other regulatory action;

e At Respondent’s business establishment, 745 South Kanawha Street, Beckley,
West Virginia 25801, on June 22, 2014, at approximately 5:10 PM, FDA-
commissioned inspectors observed Respondent’s staff sell a package of Pall Mall
Red cigarettes to a person younger than 18 years of age.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387£(d); see 21 U.S.C. § 387¢(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any person younger
than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of
photo identification containing the bearer’s date of birth, that no cigarette or smokeless
tobacco purchaser is younger than 18 years of age.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Corner Shoppe LLC / Stuart Cohen d/b/a Corner Shop. Pursuant to 21 C.F.R. § 17.11(b),
this order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

